DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response and amendment to the claims filed on 3/30/2021 are acknowledged.  The rejections and objections made in the previous office action are withdrawn in view of the amendment to the claims. 


Statement of Reasons of Allowance

The present claims are allowable over the closest prior art, herein “Nicholl”, for the following reasons:
Nicholl does not suggest alone, or in combination, the claimed powder coating. Specifically, Nicholl does not disclose a composition simultaneously comprising a polyester having the claimed AV and OHV while also comprising the amounts of terephthalic and isophthalic acid. Further, Applicant has demonstrated powder coatings comprising the claimed polyester result in coatings having high durability without deterioration. The Examiner is unaware of prior art that reasonably suggests alone, or in combination, the claimed invention. 


The present claims are allowable over the closest prior art, herein “Moens”, for the following reasons:
Moens does not suggest alone, or in combination, the claimed powder coating. Specifically, Moens does not disclose a composition comprising a polyanhydride, nor a polyester having the claimed amount of terephthalic and isophthalic acid. Further, Nicholl lacks sufficient motivation to include a polyanhydride curing agent in Moens since Moens doesn’t mention a curing agent or indicate a curing agent would be desired. Applicant has demonstrated powder coatings comprising the claimed composition results in coatings having high durability without deterioration. The Examiner is unaware of prior art that reasonably suggests alone, or in combination, the claimed invention. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 


Contact Information


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 






/ROBERT T BUTCHER/Primary Examiner, Art Unit 1768